Order, entered April 18, 1966, denying without a hearing defendant’s motion in the nature of a writ of error comm nobis, unanimously affirmed. While not unmindful of People v. Moore (21 A D 2d 860) the record herein indicates that the mental state of the *925defendant was manifestly known to the court at the time of trial, plea and sentence, and that in the informed judgment of the court the defendant at those times was competent. Therefore, on the basis of the present record, coram nobis does not lie. (See, People v. Brown, 13 1ST Y 2d 201.) Concur — Botein, P. J., Stevens, Eager, McGivern and Rabin, JJ.